Exhibit 99.2 First Quarter 2012 Supplemental Financial Information In January, the Company acquired Bon Terra, a 60-unit community located in Redmond, Washington for $16 million.Bon Terra was built in 2005 and is located adjacent to our Delano community.The two properties are operated as one community. All units feature granite slab countertops, maple or cherry cabinetry, and stainless steel finish appliances. The community is conveniently located near major employers, shopping and freeways. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – March 31, 2012 S-5 Capitalization Data, Debt Ratings, and Selected Debt Ratios – March 31, 2012 S-6 Property Operating Results – Quarters ended March 31, 2012 and 2011 S-7 Revenue by County – Quarters ended March 31, 2012, March 31, 2011 and December 31, 2011 S-8 Development Pipeline – March 31, 2012 S-9 Redevelopment Pipeline and Capital Expenditures – March 31, 2012 S-10 Co-Investments – March 31, 2012 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – March 31, 2012 S-12 Income From Discontinued Operations and Selected Financial Data – March 31, 2012 S-13 Market Forecast (Supply, Jobs and Apartment Market Conditions) S-14 New Residential Supply Data S-15 Exhibit A - Property List by Region 1 - 2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended (Dollars in thousands, except per share amounts) March 31, Revenues: Rental and other property $ $ Management and other fees Expenses: Property operating Depreciation General and administrative Cost of management and other fees Earnings from operations Interest expense before amortization ) ) Amortization expense ) ) Interest and other income Equity income (loss) from co-investments ) Income before discontinued operations Income from discontinued operations Net income Net income attributable to noncontrolling interest ) ) Net income attributable to controlling interest Dividends to preferred stockholders ) ) Net income available to common stockholders $ $ Net income per share - basic $ $ Net income per share - diluted $ $ See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Selected Line Item Detail March 31, (Dollars in thousands) Rental and other property Rental $ $ Other property Rental and other property $ $ Management and other fees Management $ $ Development and redevelopment Management and other fees $ $ Property operating expenses Real estate taxes $ $ Administrative and insurance Maintenance and repairs Utilities Property management Property operating expenses $ $ General and administrative General and administrative $ $ Allocated to cost of management and other fees ) ) Allocated to property operating expenses - administrative ) ) Capitalized to real estate ) ) Net general and administrative $ $ Interest and other income Marketable securities and other interest income $ $ Notes receivable Gain from sale of marketable securities - Interest and other income $ $ Equity income (loss) from co-investments Equity (loss) from co-investments $ ) $ ) Income (loss) from preferred equity investments ) Equity income (loss) from co-investments $ $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ $ DownREIT limited partners' distributions Perpetual preferred distributions - Third-party ownership interest Noncontrolling interest $ $ See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended (Dollars in thousands, except share and per share amounts) March 31, % Change Funds from operations Net income available to common stockholders $ $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs (1) ) - Depreciation add back from unconsolidated co-investments Noncontrolling interest related to Operating Partnership units Depreciation attributable to noncontrolling interest ) ) Funds from operations $ $ FFO per share-diluted $ $ % Components of the change in FFO Non-core items: Gain on sales of marketable securities - ) Acquisition costs Funds from operations excluding non-core items Core FFO per share-diluted $ $ % Changes in core items: Same-property NOI $ Non-same property NOI Management and other fees Equity income from co-investments Interest and other income ) Interest and amortization expense ) Cost of management and other fees ) General and administrative ) Perpetual preferred distributions Dividends to preferred stockholders ) Other items, net ) $ Weighted average number of shares outstanding diluted (2) Representes gain on the sale of two communities in Q1 2012, which is net of costs related to disposition incentive program attributable to the sale of certain communities and selling expenses. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) March 31, 2012 December 31, 2011 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate for development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured debt Lines of credit Other liabilities Derivative liabilities Total liabilities Series G cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2012 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 63% $ 5.9% Variable rate - secured (1) 10% 1.8% Total mortgage notes payable 73% 5.4% Unsecured bonds - fixed rate 11% 4.5% Unsecured term loan (2) 9% 2.4% Line of credit - unsecured (3) 7% 2.2% Total debt 100% $ 4.8% Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate $ 5.4% 4.9% 5.4% 5.2% 3.3% Thereafter 5.4% Total $ 5.0% Capitalized interest for the three months ended March 31, 2012 was approximately $1.6 million. $202.5 million of the variable rate debt is tax exempt to the note holders, and $187.8 million of the tax exempt debt is subject to interest rate protection agreements. The unsecured term loan has a variable interest rate of 142.5 basis points over LIBOR.The Company has entered into interest rate swap contracts for a term of five years with a notional amount totaling $150 million, which effectively converted the interest rate on $150 million of the term loan to a fixed rate of 2.66%.During April 2012, the Company entered into additional interest rate swap contracts with a notional amount totaling $50 million, which effectively converted the interest rate on the final $50 million of the term loan to fixed rate of 2.46%. The unsecured line of credit facility is $425 million with an accordion to $500 million.The line matures in December 2014 with two one-year extensions, exercisable at the Company's option.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 1.25%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization Data, Debt Ratings, Selected Debt Ratios - March 31, 2012 (Dollars and shares in thousands, except per share amounts) Capitalization Data Selected Debt Ratios Total debt $ Debt to Total Assets Total Indebtedness Assets (1) Ratio Common stock and potentially dilutive securities 12/31/2009 46 % Common stock outstanding 12/31/2010 49 % Limited partnership units (1) 12/31/2011 48 % Options and Preferred Stock-treasury method 3/31/2012 47 % Total share of common stock and potentially dilutive securities Secured Debt to Total Assets Common stock price per share as of March 31, 2012 $ Secured Total Indebtedness Assets (1) Ratio Market value of common stock and potentially dilutive securities $ 12/31/2009 46
